DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment and Terminal Disclaimer filed on March 31, 2022.
In view of the Amendment, the rejection of claims 8-10 under 35 USC 112, as set forth in the Office Action dated 02/17/2022, is withdrawn.
Claim 8 is amended.
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,898,718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the rejection of the claims on the ground of nonstatutory double patenting has been overcome.

Allowable Subject Matter
Claims 1-20 are allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Amendment resolved the issues under 35 USC 112 and the approved Terminal Disclaimer overcame the rejections on the ground of nonstatutory double patenting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792